
	

113 HR 2995 IH: Unnecessary Cap Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2995
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Reed (for
			 himself, Mr. Thompson of California,
			 and Mr. Tiberi) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to eliminate the limitation on deductibles for employer-sponsored health
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Unnecessary Cap Act of
			 2013.
		2.Elimination of
			 limitation on deductibles for employer-sponsored health plans
			(a)In
			 generalSection 1302(c) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18022(c)) is amended—
				(1)by striking
			 paragraph (2); and
				(2)in paragraph (4)(A), by striking
			 paragraphs (1)(B)(i) and (2)(B)(i) and inserting
			 paragraph (1)(B)(i).
				(b)Conforming
			 amendmentSection 2707(b) of
			 the Public Health Service Act (42 U.S.C. 300gg–6(b)) is amended by striking
			 paragraphs (1) and (2) and inserting paragraph
			 (1).
			(c)Effective
			 dateThe amendments made by this Act shall be effective as if
			 included in the enactment of the Patient Protection and Affordable Care Act
			 (Public Law 111–148).
			
